In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-22-00282-CV
                               ________________________


                        IN RE KIMBERLY ANN SMITH, RELATOR

        ORIGINAL PROCEEDING ON PETITION FOR WRIT OF MANDAMUS

                                    November 17, 2022

                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       In this original proceeding, relator Kimberly Ann Smith complains of this Court’s

affirmance of the trial court’s judgment in Smith v. Dixon, No. 07-20-00197-CV, 2021 Tex.

App. LEXIS 5592 (Tex. App.—Amarillo July 14, 2021, pet. denied) (mem. op.). We will

deny her petition for writ of mandamus.

       While appellate review is a matter of right, mandamus is an “extraordinary remedy,

not issued as a matter of right, but at the discretion of the court.” In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). It is a means for correcting

blatant injustice that will otherwise escape appellate review. In re Reece, 341 S.W.3d

360, 374 (Tex. 2011) (orig. proceeding). A relator seeking relief by mandamus has the
burden of establishing the trial court clearly abused its discretion and she has no adequate

remedy by appeal. In re Prudential, 148 S.W.3d at 135-36. “An appellate remedy is

‘adequate’ when any benefits to mandamus review are outweighed by the detriments.”

Id. at 136.

       In the matter before us, Smith had an adequate remedy by appeal to complain of

the trial court’s judgment in favor of Andrew G. Dixon and Lauren M. Dixon. Indeed, she

appealed that judgment and this Court affirmed it. See Smith, 2021 Tex. App. LEXIS

5592, at *7. The Supreme Court denied her petition for review. See Smith v. Dixon, No.

21-0892, 2022 Tex. LEXIS 628, at *1 (Tex. 2022). As such, her complaints have been

thoroughly reviewed. She is not entitled to mandamus relief now.

       Further, Smith brings to our attention no other order or judgment about which she

seeks action by this Court through her petition for writ of mandamus. TEX. R. APP. P. 52.3.

       We deny Smith’s petition for writ of mandamus.




                                                        Brian Quinn
                                                        Chief Justice




                                             2